Exhibit 10.hh

FEDERAL SIGNAL CORPORATION

2009 SHORT TERM INCENTIVE BONUS PLAN

(As Amended and Restated in March, 2013)

 

1. Objectives. Federal Signal Corporation (the “Company”) hereby establishes the
Federal Signal Corporation Short Term Incentive Bonus Plan (the “Plan”) as an
incentive for selected employees of the Company to improve corporate performance
by providing each participating employee with an opportunity to receive a cash
bonus payment based upon the attainment of certain performance criteria.

 

2. Definitions. The following terms shall have the meanings indicated when used
in the Plan:

 

  (a) “Affiliate” means any entity that, directly or indirectly, is in control
of, is controlled by, or is under common control with, the Company. For purposes
of this definition, the terms “control”, “controlled by” and “under common
control with” mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of an entity,
whether through the ownership of voting securities, by contract or otherwise.

 

  (b) “Annual Operating Plan” (AOP) means and represents management’s view of
the potential performance of the Company as a whole and its
individual businesses for a particular year based on identified challenges,
risks and opportunities. The AOP process culminates with a Board review of each
business’ annual plan during which the Board assesses the credibility of the
plan. Based on the final annual plans of the businesses, management prepares the
Company’s annual operating plan, which is also reviewed and approved by the
Board of Directors.

 

  (c) “Bonus Award” means the annual bonus award calculated and distributed
pursuant to this Plan.

 

  (d) “Board” means the Board of Directors of the Company.

 

  (e) “Benefits Committee” means the Benefits Planning Committee of the Company.

 

  (f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time or any successor thereto. Reference to any specific Section of the Code
shall include any successor Section, as well as any guidance thereunder.

 

  (g) “Company” means Federal Signal Corporation, a Delaware corporation, and
its subsidiaries (also referred to as the “Enterprise”).

 

1



--------------------------------------------------------------------------------

  (h) “Compensation Committee” means the Compensation and Benefits Committee of
the Board.

 

  (i) “Corporate Staff” means certain Participants located at the corporate
office that supports the Company.

 

  (j) “Division” means and refers to a specific management reporting unit, as
defined from time to time by the Executive Committee. For illustrative purposes
only, Elgin Sweeper is a Division comprised of Elgin Sweeper Company and FS
Depot-Elgin.

 

  (k) “Eligible Employee” means any executive officer of the Company, as defined
under Rule 3-b(7) of the Securities Exchange Act of 1934, as amended or any
management-level employee or other employee of the Company or an Affiliate.

 

  (l) “Enterprise” means the Company.

 

  (m) “Executive Committee” means the Executive Committee of the Company as
determined from time to time by the Chief Executive Officer.

 

  (n) “Executive Committee Advisory Members” means those individuals that have
been designated as advisory members of the Executive Committee as determined
from time to time by the Chief Executive Officer.

 

  (o) “Financial Performance Component(s)” has the meaning ascribed thereto in
Section 7 (i) below.

 

  (p) “Individual Objective Component(s)” shall have the meaning ascribed
thereto in Section 7 (ii) below.

 

  (q) “Group” means and refers to 1) the Environmental Solutions Group (ESG); 2)
the Safety and Security Systems Group (SSG); and 3) the Fire Rescue Group (FRG),
which are each comprised of Divisions that have related products.

 

  (r) “Levels of the Corporation” means and refers to the following
designations: Enterprise, Group, Division, and Corporate Staff.

 

  (s) “Maximum Bonus Percentage” means and refers to 200% of the Target Bonus
Percentage.

 

  (t) “Maximum Financial Performance” means and refers to the financial
performance required to receive the Maximum Bonus Percentage Payout.

 

  (u) “Participant” means an Eligible Employee selected and designated by the
Benefits Committee to participate in the Plan, except for an executive officer,
as defined under Rule 3-b of the Securities Exchange Act of 1934, as amended,
who shall be selected and designated by the Compensation Committee.

 

2



--------------------------------------------------------------------------------

  (v) “Performance Period” means the period beginning on January 1 and ending on
December 31 of the same year.

 

  (w) “Plan” has the meaning ascribed thereto in Section 1 above.

 

  (x) “Severance Plan(s)” shall mean and refer collectively to the Company’s
Executive General Severance Plan, the General Severance Pay Plan, and the
Federal Signal Corporation Executive Change in Control Agreement , as the same
may be amended from time to time.

 

  (y) “Target Financial Performance” means and refers to the financial goals set
forth in the AOP, achievement of which qualifies Participants for distribution
at the Target Bonus Percentage.

 

  (z) “Target Bonus Percentage” means the percentage of base salary distributed
to a Participant upon achievement of the Target Financial Performance goals.

 

  (aa) “Threshold Bonus Percentage” means and refers to 50% of the Participant’s
Target Bonus Percentage.

 

  (ab) “Threshold Financial Performance” means and refers to the financial
performance required to receive the Threshold Bonus Percentage payout.

 

3. Eligible Employees; Participation in the Plan. Present and future Eligible
Employees shall be eligible to participate in the Plan. The Benefits Committee
(or the Compensation Committee, as the case may be), from time to time shall
select those Eligible Employees who shall be designated as Participants.

 

4. Bonus Awards. Bonus Awards under the Plan shall be granted on an annual
basis, and each Bonus Award shall be based on the accomplishment of the
performance criteria set forth below.

 

5. Establishing Financial Performance Ranges. Financial performance ranges will
be developed after the approval of the AOP and shall be subject to the approval
of the Compensation and Benefits Committee. The financial performance ranges
will include; Threshold Financial Performance, Target Financial Performance and
Maximum Financial Performance.

 

6. Establishing Target Bonus Percentages. Each Participant shall have a Target
Bonus Percentage established annually which shall in most cases be the same for
all Participants in the same salary grade level. The applicable Target Bonus
Percentages for direct reports of the Chief Executive Officer, excluding
administrative support, will be determined by the Compensation Committee based
on market data on an annual basis. For all other Participants, Bonus Target
Percentages will be determined by the Executive Committee (some Bonus Target
Percentages are inconsistent with the applicable percentage for the salary grade
due to grandfathering of a Participant’s bonus opportunity).

 

3



--------------------------------------------------------------------------------

7. Bonus Award Criteria. The Bonus Award is based upon two components: (i) the
Financial Performance Component, which is weighted at 70% of the total Bonus
Award, and is based upon the extent to which actual financial results meet AOP
objectives for the Level(s) of the Corporation that the Participant is deemed to
be associated with for the purposes of this Plan; and, (ii) the Individual
Objective Component which is weighted at 30% of the total Bonus Award, and is
related to the numerical score achieved by the Participant in his/her annual
performance review.

(a) Financial Performance. The Financial Performance Component of the Bonus
Award shall be calculated based on the earnings and cash flow financial measures
for the following various Level(s) of the Corporation: Enterprise, Group,
Division and Corporate Staff. The Compensation Committee retains discretion
regarding adjustments to financial measures.

The Level(s) of the Corporation the Participant is deemed to be associated with
shall be weighted based on the job responsibilities of the Participant and the
level in the Company that the Participant has the ability to impact in
accordance with the following guidelines:

1. For Executive Committee members who are Group Presidents, the Financial
Performance Component of the Bonus Award shall be weighted 40% on Enterprise
financial measures and 60% on Group financial measures.

2. For Executive Committee members who are not Group Presidents, and who
primarily support the Enterprise, the Financial Performance Component of the
Bonus Award shall be weighted 100% on Enterprise financial measures.

3. For all other Executive Committee members, the Financial Performance
Component of the Bonus Award shall be determined by the Compensation Committee.

4. For all other Participants, including Executive Committee Advisory Members,
the Financial Performance Component of the Bonus Award will be allocated between
Enterprise, Group and Division financial measures as determined by the Executive
Committee.

(b) Individual Objectives. The 30% Individual Objective Component of the
Participant’s Bonus Award is calculated based on the numerical rating that the
Participant receives on his or her annual performance review. The Executive
Committee shall determine the performance rating/bonus opportunity scale for the
Individual Objective Component of the Bonus Award and communicate it to all
Participants.

Except as set forth in paragraph 10(a), Bonus Award payments shall be made as
soon as practicable after the Executive Committee makes the certifications
described in Section 10(d) of the Plan, but in no event later than the
March 15th immediately following the end of the applicable Performance Period.
The Compensation Committee shall have absolute discretion regarding the form of
payment of the Bonus Award.

 

4



--------------------------------------------------------------------------------

8. Termination of Employment.

 

  (a) Except as provided in subsections (b) and (c) below, a Participant must be
employed by the Company or an Affiliate on the date payment of awards for the
Performance Period is made, unless otherwise expressly approved by the
Compensation Committee. If a Participant’s employment is terminated for any
reason other than set forth in subsections (b) and (c) below prior to date
payment of awards for the Performance Period is made, he or she shall forfeit
any right to receive payment in respect of such Bonus Award, unless otherwise
expressly approved by the Compensation Committee.

 

  (b) If the Company or an Affiliate terminates the employment of a Participant
such that the Participant is eligible for benefits under the Federal Signal
Corporation Executive General Severance Plan, the Federal Signal Corporation
General Severance Pay Plan, the Federal Signal Corporation Executive Change in
Control Severance Agreement, or any successor thereto (it being understood that
this shall not include a termination of the Participant’s employment by the
Company or an Affiliate due to the death or disability of such Participant), the
Participant shall receive Bonus Award payments to the extent provided and in
accordance with the terms of the applicable Severance Plan. In no event shall
the Participant be entitled to claim Bonus Awards under both this Plan and the
applicable Severance Plan. A Participant whose employment has been terminated by
the Company or an Affiliate prior to the date payment of awards for the
Performance Period is made and who is not eligible to receive severance benefits
under the applicable Severance Plan shall forfeit any right to receive payment
in respect of such Bonus Award, unless otherwise expressly approved by the
Compensation Committee.

 

  (c) If the Participant’s employment with the Company or an Affiliate is
terminated due to the Participant’s death or total and permanent disability (as
determined by the Executive Committee in accordance with any finding of
disability made under the Company’s other employee benefit programs), the
Participant shall receive a Bonus Award payment in an amount equal to the
Participant’s unpaid Bonus Award at the Target Bonus Percentage established for
the Performance Period during which such termination occurs, multiplied by a
fraction, the numerator of which shall be the number of days from the beginning
of Performance Period to and including the date of termination and the
denominator of which shall be 365. Such payment shall be paid on the payment
schedule specified in Section 7 above.

 

9. Beneficiaries. A Participant may designate a beneficiary (or beneficiaries)
to receive any payments remaining under the Plan in the event of his or her
death. The Participant shall also have the right to revoke any such designation
and to designate a new beneficiary (or beneficiaries) of his or her choosing.
Any such designation or revocation shall only be effective if made in writing
and received by the Company’s Corporate Secretary prior to the Participant’s
death. If the Participant dies without having an effective beneficiary
designation or if all named beneficiaries predecease the Participant, then any
amounts remaining to be paid under the Plan shall be paid to the Participant’s
estate.

 

5



--------------------------------------------------------------------------------

10. Administration.

 

  (a) The Plan shall be administered by the Executive Committee; provided,
however, that the payment of Bonus Awards to Executive Committee members and
Section 16 officers of the Company shall be subject to review and approval by
the Compensation Committee.

 

  (b) The Executive Committee shall have complete authority and discretion to
interpret the Plan, to prescribe, amend, and rescind rules and regulations
relating to the Plan and to make all other determinations deemed necessary or
advisable for the administration of the Plan; provided, however, that the
Executive Committee must obtain the prior approval of the Compensation Committee
in the event that a material change in the Plan is proposed or in the event of
any proposed change in the terms and conditions applicable to any Participant
who is a member of the Executive Committee or a Section 16 officer of the
Company. Except as otherwise set forth herein above and in subparagraph
(g) below, determinations made by the Executive Committee in good faith shall be
binding and conclusive on all persons. Benefits under the Plan will be paid only
if the Executive Committee decides in its discretion that the claimant is
entitled to them.

 

  (c) In addition to any other powers set forth in the Plan, the Executive
Committee has the following powers:

 

  (i) To establish, amend and rescind appropriate rules and regulations relating
to the Plan;

 

  (ii) To contest on behalf of the Company or Participants, at the expense of
the Company, any ruling or decision on any matter relating to the Plan or to any
Bonus Awards; and

 

  (iii) Generally, to administer the Plan, and to take all such steps and make
all such determinations in connection with the Plan and the Bonus Awards granted
thereunder as it may deem necessary or advisable.

 

  (d) The Executive Committee shall certify in writing that the performance
goals and other material terms have been satisfied before payment of a Bonus
Award is made.

 

  (e) The Executive Committee shall hold its meetings at such times and places
as it shall deem advisable. A majority of members shall constitute a quorum and
all determinations shall be made by a majority of such quorum. Any determination
reduced to writing and signed by all of the members of the Executive Committee
shall be fully effective as if it had been made by a majority vote at a meeting
duly called and held.

 

6



--------------------------------------------------------------------------------

  (f) The Executive Committee and each member thereof shall be entitled to, in
good faith, rely or act upon any report or other information furnished to him or
her by any executive officer of the Company, other officer or employee of the
Company or of one of its subsidiaries, the Company’s independent auditors,
consultants or any other agents assisting in the administration of the Plan.
Members of the Executive Committee and any officer or employee of the Company or
one of its subsidiaries acting at the direction or on behalf of the Executive
Committee shall not be personally liable for any action or determination taken
or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action or determination.

 

  (g) Notwithstanding anything to the contrary herein, the Executive Committee
shall have no authority or discretion to make determinations pursuant to this
Plan that specifically affect member(s) of the Executive Committee or Section 16
officers of the Company, but shall defer all authority in such matters to the
Compensation Committee.

 

11. Amendment or Termination of the Plan. The Compensation Committee or its
authorized designee may from time to time amend or revise the terms of the Plan
in whole or in part, or may terminate the Plan at any time. Notwithstanding the
foregoing, the Compensation Committee or its authorized designee reserves the
right to terminate the Plan and cancel any Bonus Awards granted before
termination in its sole discretion, at any time and for any reason.

 

12. Effective Date. The Plan is effective January 1, 2013. The Plan was amended
and restated as of March, 2013 effective for the plan year commencing on
January 1, 2013.

 

13. Withholding Taxes. The obligations of the Company to make Bonus Award
payments under the Plan shall be subject to applicable federal, state, and other
taxes and withholding obligations.

 

14. Non-Exclusivity of Plan. The adoption of the Plan shall not be construed as
creating any limitations on the power of the Board to adopt such other
compensation arrangements as it may deem desirable, including, without
limitation, the granting of stock options or the awarding of stock or cash or
other benefits otherwise than under the Plan, and such arrangements may be
either generally applicable or applicable only to specific individuals.

 

15. Non-Alienation. Except as expressly provided herein, no Participant or
beneficiary shall have the power or right to transfer (other than by will or the
laws of descent and distribution), alienate, or otherwise encumber the
Participant’s interest under the Plan.

 

16.

No Right to Employment. Participation in the Plan will not give any Participant
a right to be retained as an employee or director of the Company, its
subsidiaries, or an Affiliate,

 

7



--------------------------------------------------------------------------------

  or any right or claim to any benefit under the Plan, unless the right or claim
has specifically accrued under the Plan. An individual’s status as an Eligible
Employee shall not give him or her the right to participate in the Plan.

 

17. Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan. With respect to any payments not yet made to a Participant or his or her
beneficiary, as applicable, nothing contained in the Plan or any Bonus Award
shall give any such Participant or such beneficiary, as applicable, any rights
that are greater than those of a general creditor of the Company.

 

18. Recovery of Compensation. In the event that: (a) the payment of any Bonus
Award paid under this Plan based upon a Financial Performance Component to any
of the Company’s “Named Executive Officers” (as defined in Item 402(a)(3) of
Regulation S-K under the Securities Exchange Act) was predicated upon the
achievement of certain financial results or other performance results;
(b) subsequent to such payment, the Company is required to prepare an accounting
restatement with respect to such financial results or it is otherwise determined
by the Board of Directors that such performance results were materially
inaccurate; and (c) based upon the restated financial results or otherwise
corrected performance results, the amount of such Bonus Award based upon a
Financial Performance Component would have been less than the amount previously
paid to such Named Executive Officer, then the Board, to the extent practicable,
shall require reimbursement from each such Named Executive Officer, in an amount
equal to the amount by which such Named Executive Officer’s Bonus Award based
upon a Financial Performance Component for the relevant period exceeded the
lower payment that would have been made based on the restated financial results
or corrected performance results, plus a reasonable rate of interest.

 

19. Rules of Construction.

 

  (a) Governing Law and Venue. The construction and operation of the Plan are
governed by the laws of the State of Illinois without regard to any conflicts or
choice of law rules or principles that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction, and
any litigation arising out of the Plan shall be brought in Illinois. If the
Participant is dissatisfied with the decision of the Executive Committee
hereunder, he shall have the right to appeal the matter to mandatory, binding
arbitration in accordance with the labor arbitration rules of the American
Arbitration Association, provided that he submits a request for arbitration to
the Executive Committee, in writing, within sixty (60) days of receipt of the
decision. If an appeal to arbitration is requested, the Executive Committee
shall submit to the arbitrator a copy of the record upon which the Executive
Committee’s decision was made. The decision of the arbitrator shall be final and
binding upon the Executive Committee, the Participant, and upon all other
parties whose interests are affected thereby. The expenses of arbitration shall
be borne equally by the Participant and the Company, unless otherwise ordered by
the arbitrator.

 

8



--------------------------------------------------------------------------------

  (b) Severability. If any provision of the Plan is determined to be illegal or
invalid for any reason, the remaining provisions are to continue in full force
and effect and to be construed and enforced as if the illegal or invalid
provision did not exist, unless the continuance of the Plan in such
circumstances is not consistent with its purposes.

 

  (c) Undefined Terms. Unless the context requires another meaning, any term not
specifically defined in the Plan shall be used in the sense given to it by the
Code.

 

  (d) Headings. All headings in the Plan are for reference only and are not to
be utilized in construing the Plan.

 

  (e) Conformity with Section 409A of the Code. The Plan is intended to be
exempt from coverage from Section 409A of the Code and shall be interpreted and
construed in a manner consistent with such intention. There shall be no
acceleration or subsequent deferral of the time or schedule of any payment under
the Plan except as permitted under Section 409A and the express terms of the
Plan.

 

  (f) Gender. Unless clearly inappropriate, all nouns of whatever gender refer
indifferently to persons of any gender.

 

  (g) Singular and Plural. Unless clearly inappropriate, singular terms refer
also to the plural and vice versa.

 

9